 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of August 29th, 2014
(the “Effective Date”), between Vaporin, Inc., a Delaware corporation (the
“Company”), and Steve Cantrell (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:

 

1. Representations and Warranties. The Executive hereby represents and warrants
to the Company that he (i) is not subject to any non-solicitation or
non-competition agreement affecting his employment with the Company (other than
any prior agreement with the Company), (ii) is not subject to any
confidentiality or nonuse/nondisclosure agreement affecting his employment with
the Company (other than any prior agreement with the Company), and (iii) has
brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.

 

2. Term of Employment.

 

(a) Term. The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of two years commencing as of
the Effective Date (such period, as it may be extended or renewed, the “Term”),
unless sooner terminated in accordance with the provisions of Section 6. The
Term shall be automatically renewed for successive one-year terms unless notice
of non-renewal is given by either party at least 30 days before the end of the
Term.

 

(b) Continuing Effect. Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 6(e), 7, 8, 9, 11 14,
17, 18, and 22 shall remain in full force and effect and the provisions of
Section 8 shall be binding upon the legal representatives, successors and
assigns of the Executive.

 

3. Duties.

 

(a) General Duties. The Executive shall serve as Director and Vice President of
the Company, with duties and responsibilities that are customary for such an
executive and which include supervision of the Company’s vape stores. The
Executive shall report to the Company’s Chief Executive Officer. The Executive
shall also perform services for such subsidiaries of the Company as may be
necessary. The Executive shall use his best efforts to perform his duties and
discharge his responsibilities pursuant to this Agreement competently, carefully
and faithfully.

 

 

 

 

(b) Devotion of Time. Subject to the last two sentences of this Section 3(b),
Executive shall devote substantially all of his business time, attention and
energies to the affairs of the Company and its subsidiaries and affiliates as
are necessary to perform his duties and responsibilities pursuant to this
Agreement. The Executive shall not enter the employ of or serve as a consultant
to, or in any way perform any services with or without compensation to, any
other persons, business, or organization, without the prior consent of the Board
of Directors of the Company (the “Board”). Notwithstanding the above, the
Executive shall be permitted to devote a limited amount of his time, to
professional, charitable or similar organizations, including serving as a
non-executive director or an advisor to a board of directors, committee of any
company or organization provided that such activities do not interfere with the
Executive’s performance of his duties and responsibilities as provided
hereunder. Notwithstanding the above, the Executive shall be permitted to devote
a modest amount of his time to Cantrell’s Flooring, Inc. and Cantrell’s Flooring
Services, Inc., provided that such activities do not interfere with the
Executive’s performance of his duties and responsibilities as provided
hereunder.

 

(c) Location of Office. The Executive’s principal business office shall be in
the Company’s offices in Lee County, Florida.

 

(d) Adherence to Inside Information Policies. The Executive acknowledges that
the Company is publicly-held and, as a result, has implemented inside
information policies designed to preclude its executives and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company, or any third party. The Executive shall promptly
execute any agreements generally distributed by the Company to its employees
requiring such employees to abide by its inside information policies.

 

4. Compensation and Expenses.

 

(a) Salary. For the services of the Executive to be rendered under this
Agreement, the Company shall pay the Executive an annual salary of $200,000 (the
“Base Salary”), less such deductions as shall be required to be withheld by
applicable law and regulations payable in accordance with the Company’s
customary payroll practices.

 

(b) Expenses. In addition to any compensation received pursuant to this Section
4, the Company will reimburse or advance funds to the Executive for all
reasonable documented travel, entertainment and miscellaneous expenses incurred
in connection with the performance of his duties under this Agreement, provided
that the Executive properly provides a written accounting of such expenses to
the Company in accordance with the Company’s practices. Such reimbursement or
advances will be made in accordance with policies and procedures of the Company
in effect from time to time relating to reimbursement of, or advances to, its
executive officers.

 

2

 

  

5. Benefits.

 

(a) Paid Time Off. As an executive, time off will not be governed or restricted.
The Executive shall take reasonable amounts of time off according to his
discretion and with the full consent and approval of the board, provided that
such activities do not interfere with the Executive’s performance of his duties
and responsibilities as provided hereunder. Executive is well aware that he will
be available to the Company while on time off (by cell phone and e-mail whenever
logistically possible) and will be willing to prematurely end time off as the
needs of the Company may dictate (whenever logistically possible).

 

(b) Employee Benefit Programs. The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its executives, including programs of life insurance and
reimbursement of membership fees in professional organizations. The Company will
also provide health insurance covering the Executive and family dependents.

 

6. Termination.

 

(a) In the event of termination of employment by the Company without Cause or
Abandonment, as defined below, or termination by the Executive for Good Reason,
the Executive shall be immediately entitled to severance equal to $400,000 less
all salary previously received under this Agreement. Such severance shall be
paid by the Company at the same times as it pays its executives.

 

(b) Cause or Abandonment by the Executive. In the event of abandonment or an act
of Cause by Executive, the Company may terminate this Agreement, and the
Executive shall have no right to compensation, or reimbursement under Section 4,
or to participate in any Executive benefit programs under Section 5, except as
may otherwise be provided for by law, for any period subsequent to the effective
date of termination. For purposes of this Agreement, “Cause” shall mean: (i) the
Executive is convicted of, or pleads guilty or nolo contendere to, a felony
related to the business of the Company; (ii) the Executive, in carrying out his
duties hereunder, has acted with gross negligence or intentional misconduct
resulting, in any case, in harm to the Company; (iii) the Executive
misappropriates Company funds or otherwise defrauds the Company; (iv) the
Executive breaches his fiduciary duty to the Company resulting in profit to him,
directly or indirectly; (v) the Executive materially breaches any agreement with
the Company; (vi) the Executive breaches any provision of Section 7 or Section
8; (vii) the Executive becomes subject to a preliminary or permanent injunction
issued by a United States District Court enjoining the Executive from violating
any securities law administered or regulated by the Securities and Exchange
Commission; (viii) the Executive becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission after an
opportunity for a hearing; (ix) the Executive refuses to carry out a resolution
adopted by the Company’s Board at a meeting in which the Executive was offered a
reasonable opportunity to argue that the resolution should not be adopted; or
(x) the Executive abuses alcohol or drugs in a manner that interferes with the
successful performance of his duties.

 

3

 

  

For purposes of this Agreement, “Abandonment” shall mean: (i) failure to perform
his duties under the Agreement by the Executive for any reason other than
Section 6(c) of this Agreement or (ii) termination of the Agreement without Good
Reason (defined in Section 6(d)).

 

(c) Death or Disability. Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate upon the death or disability of the
Executive. For purposes of this Section 6(a), “disability” shall mean (i) the
Executive is unable to engage in his customary duties by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (iii) the Executive is determined to be totally
disabled by the Social Security Administration. Any question as to the existence
of a disability shall be determined by the written opinion of the Executive’s
regularly attending physician (or his guardian) (or the Social Security
Administration, where applicable). In the event that the Executive’s employment
is terminated by reason of Executive’s death or disability, the Company shall
pay the following to the Executive or his personal representative: (i) any
accrued but unpaid Base Salary for services rendered to the date of termination
and (ii) any accrued but unpaid expenses required to be reimbursed under this
Agreement.

 

(d) Other Termination.

 

(1) This Agreement may be terminated: (i) by the Executive for Good Reason (as
defined below and subject to Section 6(b) of this Agreement), (ii) by the
Company without Cause, or (iii) at the end of a Term after the Company provides
the Executive with notice of non-renewal.

 

(2) In the event this Agreement is terminated by the Company without Cause, or
at the end of a Term after the Company provides the Executive with notice of
non-renewal and the Executive remains employed until the end of the Term, the
Executive shall be entitled to only the following:

 

(A) any accrued but unpaid Base Salary for services rendered to the date of
termination;

 

(B) Amounts specified in 6(a) of this Agreement but only if terminated without
Cause;

 

(C) any accrued but unpaid expenses required to be reimbursed under this
Agreement; and

 

4

 

  

(D) any benefits (except perquisites) to which the Executive was entitled
pursuant to Section 5(b) hereof shall continue to be paid or provided by the
Company, as the case may be, for three months, subject to the terms of any
applicable plan or insurance contract and applicable law provided that such
benefits are exempt from Section 409A of the Code by reason of Treasury
Regulation 1.409A-1(a)(5) or otherwise. In the event all or a portion of the
benefits to which the Executive was entitled pursuant to Section 5(b) hereof are
subject to 409A of the Code, the Executive shall not be entitled to the benefits
that are subject to Section 409A of the Code subsequent to the “applicable 2 ½
month period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)).

 

(3) In the event of a Change of Control during the Term, the Executive shall be
entitled to receive each of the provisions of Section 6(e)(2)(A) – (D) above
except the benefits under Section 6(e)(2)(D) shall continue for a three month
period provided that such benefits are exempt from Section 409A of the Code by
reason of Treasury Regulation 1.409A-1(a)(5) or otherwise. In the event all or a
portion of the benefits under Section 6(e)(2)(D) are subject to 409A of the
Code, the Executive shall not be entitled to the benefits that are subject to
Section 409A of the Code subsequent to the “applicable 2 ½ month period” (as
such term is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).

 

The term “Good Reason” shall mean: (i) a material diminution in the Executive’s
authority, duties or responsibilities due to no fault of the Executive (unless
the Executive has agreed to such diminution); or (ii) any other action or
inaction that constitutes a material breach by the Company under this Agreement.
Prior to the Executive terminating his employment with the Company for Good
Reason, the Executive must provide written notice to the Company, within 30 days
following the Executive’s initial awareness of the existence of such condition,
that such Good Reason exists and setting forth in detail the grounds the
Executive believes constitutes Good Reason. If the Company does not cure the
condition(s) constituting Good Reason within 30 days following receipt of such
notice, then the Executive’s employment shall be deemed terminated for Good
Reason.

 

(e) Any termination made by the Company under this Agreement shall be approved
by the Board.

 

(f) Upon (1) voluntary or involuntary termination of the Executive’s employment
or (2) the Company’s request at any time during the Executive's employment, the
Executive shall (i) provide or return to the Company any and all Company
property, including keys, key cards, access cards, security devices, employer
credit cards, network access devices, computers, cell phones, smartphones,
manuals, work product, thumb drives or other removable information storage
devices, and hard drives, and all Company documents and materials belonging to
the Company and stored in any fashion, including but not limited to those that
constitute or contain any Confidential Information or work product, that are in
the possession or control of the Executive, whether they were provided to the
Executive by the Company or any of its business associates or created by the
Executive in connection with his employment by the Company; and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in the Executive’s possession or control, including those
stored on any non-Company devices, networks, storage locations and media in the
Executive’s possession or control.

 

5

 

 

7. Non-Competition Agreement.

 

(a) Competition with the Company. Until termination of his employment and for a
period of one year commencing on the date of termination, the Executive
(individually or in association with, or as a shareholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its subsidiaries or affiliates)
by acting as an employee or officer (or comparable position) of, owning an
interest in, or providing services substantially similar to those services the
Executive provided to the Company to any entity within any metropolitan area in
the United States or other country in which the Company was actually engaged in
business as of the time of termination of employment or where the Company
reasonably expected to engage in business within three months of the date of
termination of employment. For purposes of this Agreement, the term “compete
with the Company” shall refer to any business activity in which the Company was
engaged as of the termination of the Executive’s employment or reasonably
expected to engage in within three months of termination of employment;
provided, however, the foregoing shall not prevent the Executive from (i)
accepting employment with an enterprise engaged in two or more lines of
business, one of which is the same or similar to the Company’s business (the
“Prohibited Business”) if the Executive’s employment is totally unrelated to the
Prohibited Business, (ii) competing in a country where as of the time of the
alleged violation the Company has ceased engaging in business, or (iii)
competing in a line of business which as of the time of the alleged violation
the Company has either ceased engaging in or publicly announced or disclosed
that it intends to cease engaging in; provided, further, the foregoing shall not
prohibit the Executive from owning up to 5% of the securities of any
publicly-traded enterprise provided that the Executive is not a director,
officer, consultant, employee, partner, joint venturer, manager, or member of,
or to such enterprise, or otherwise compensated for services rendered thereby.

 

(b) Solicitation of Customers. During the periods in which the provisions of
Section 7(a) shall be in effect, the Executive, directly or indirectly, will not
seek nor accept Prohibited Business from any customers on behalf of himself or
any enterprise or business other than the Company, refer Prohibited Business
from any customer to any enterprise or business other than the Company or
receive commissions based on sales or otherwise relating to the Prohibited
Business from any customer, or any enterprise or business other than the
Company.

 



6

 

 

(c) Solicitation of Employees. During the period in which the provisions of
Section 7(a) and (b) shall be in effect, the Executive agrees that he shall not,
directly or indirectly, request, recommend or advise any employee of the Company
to terminate his or her employment with the Company, for the purposes of
providing services for a Prohibited Business, or solicit for employment or
recommend to any third party the solicitation for employment of any individual
who was employed by the Company or any of its subsidiaries and affiliates at any
time during the one year period preceding the Executive’s termination of
employment.

 

(d) Non-disparagement. The Executive agrees that, after the end of his
employment, he will refrain from making, in writing or orally, any unfavorable
comments about the Company, its operations, policies, or procedures that would
be likely to injure the Company’s reputation or business prospects; provided,
however, that nothing herein shall preclude the Executive from responding
truthfully to a lawful subpoena or other compulsory legal process or from
providing truthful information otherwise required by law.

 

(e) No Payment. The Executive acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 7, and confirms he has received adequate
consideration for such undertakings.

 

(f) References. References to the Company in this Section 7 shall include the
Company’s subsidiaries and affiliates.

 

8. Non-Disclosure of Confidential Information.

 

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, trade secrets, processes,
policies, procedures, techniques, designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the Company, the Company’s budgets and
strategic plans, and the identity of customers, vendors, and suppliers, subjects
and databases, data, and all technology relating to the Company’s businesses,
systems, methods of operation, and customer lists, customer information,
solicitation leads, marketing and advertising materials, methods and manuals and
forms, all of which pertain to the activities or operations of the Company, the
names, home addresses and all telephone numbers and e-mail addresses of the
Company’s directors, employees, officers, executives, former executives,
customers and former customers. Confidential Information also includes, without
limitation, Confidential Information received from the Company’s subsidiaries
and affiliates. For purposes of this Agreement, the following will not
constitute Confidential Information (i) information which is or subsequently
becomes generally available to the public through no act or fault of the
Executive, (ii) information set forth in the written records of the Executive
prior to disclosure to the Executive by or on behalf of the Company which
information is given to the Company in writing as of or prior to the date of
this Agreement, and (iii) information which is lawfully obtained by the
Executive in writing from a third party (excluding any affiliates of the
Executive) who lawfully acquired the confidential information and who did not
acquire such confidential information or trade secret, directly or indirectly,
from the Executive or the Company or its subsidiaries or affiliates and who has
not breached any duty of confidentiality.

 

7

 

 

 

(b) Legitimate Business Interests. The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests. These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing customers, vendors or suppliers; (iv) goodwill
associated with the Company’s business; and (v) specialized training relating to
the Company’s technology, Services, methods, operations and procedures.
Notwithstanding the foregoing, nothing in this Section 8(b) shall be construed
to impose restrictions greater than those imposed by other provisions of this
Agreement.

 

(c) Confidentiality. During the Term of this Agreement and following termination
of employment, for any reason, the Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior express
written consent of the Company, be disclosed to any person other than in
connection with the Executive’s employment by the Company. The Executive further
acknowledges that such Confidential Information as is acquired and used by the
Company or its subsidiaries or affiliates is a special, valuable and unique
asset. The Executive shall exercise all due and diligent precautions to protect
the integrity of the Company’s Confidential Information and to keep it
confidential whether it is in written form, on electronic media, oral, or
otherwise. The Executive shall not copy any Confidential Information except to
the extent necessary to his employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
his employment. All records, files, materials and other Confidential Information
obtained by the Executive in the course of his employment with the Company are
confidential and proprietary and shall remain the exclusive property of the
Company, its customers, or subjects, as the case may be. The Executive shall
not, except in connection with and as required by his performance of his duties
under this Agreement, for any reason use for his own benefit or the benefit of
any person or entity other than the Company or disclose any such Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever without the prior express written consent of an
executive officer of the Company (excluding the Executive).

 

(d) References. References to the Company in this Section 8 shall include the
Company’s subsidiaries and affiliates.

 

9. Equitable Relief.

 

(a) The Company and the Executive recognize that the services to be rendered
under this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board, shall leave his employment for any reason and/or take any
action in violation of Section 7 and/or Section 8, the Company shall be entitled
to institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 9(b) below, to enjoin the Executive from breaching the
provisions of Section 7 and/or Section 8.

 

8

 

 

(b) Any action must be commenced only in the appropriate state or federal court
located in Miami, Florida. The Executive and the Company irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts and agree to
take any and all future action necessary to submit to the jurisdiction of such
courts. The Executive and the Company irrevocably waive any objection that they
now have or hereafter may have to the laying of venue of any suit, action or
proceeding brought in any such court and further irrevocably waive any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Final judgment against the Executive or the
Company in any such suit shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy of which shall
be conclusive evidence of the fact and the amount of any liability of the
Executive or the Company therein described, or by appropriate proceedings under
any applicable treaty or otherwise.

 

10. Conflicts of Interest. While employed by the Company, the Executive shall
not, unless approved by the Board of Directors of the Company, directly or
indirectly:

 

(a) participate as an individual in any way in the benefits of transactions with
any of the Company’s suppliers, vendors, customers, or subjects, including,
without limitation, having a financial interest in the Company’s suppliers,
vendors, customers, or subjects, or making loans to, or receiving loans, from,
the Company’s suppliers, vendors, customers, or subjects;

 

(b) realize a personal gain or advantage from a transaction in which the Company
has an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or

 

(c) accept any offer to serve as an officer, director, partner, consultant,
manager with, or to be employed in a professional, medical, technical, or
managerial capacity by, a person or entity which does business with the Company.

 

11. Inventions, Ideas, Processes, and Designs. All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of his employment with the Company
(whether or not actually conceived during regular business hours) and for a
period of two years subsequent to the termination (whether by expiration of the
Term or otherwise) of such employment with the Company, and (ii) related to the
business of the Company, shall be disclosed in writing promptly to the Company
and shall be the sole and exclusive property of the Company, and the Executive
hereby assigns any such inventions to the Company. An invention, idea, process,
program, software, or design (including an improvement) shall be deemed related
to the business of the Company if (a) it was made with the Company’s funds,
personnel, equipment, supplies, facilities, or Confidential Information, (b)
results from work performed by the Executive for the Company, or (c) pertains to
the current business or demonstrably anticipated research or development work of
the Company. The Executive shall cooperate with the Company and its attorneys in
the preparation of patent and copyright applications for such developments and,
upon request, shall promptly assign all such inventions, ideas, processes, and
designs to the Company. The decision to file for patent or copyright protection
or to maintain such development as a trade secret, or otherwise, shall be in the
sole discretion of the Company, and the Executive shall be bound by such
decision. The Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title and interest in
and to all work product and intellectual property rights, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company's rights, title or interest in any work product or
intellectual property rights so as to be less in any respect than the Company
would have had in the absence of this Agreement. If applicable, the Executive
shall provide as a schedule to this Agreement, a complete list of all
inventions, ideas, processes, and designs, if any, patented or unpatented,
copyrighted or otherwise, or non-copyrighted, including a brief description,
which he made or conceived prior to his employment with the Company and which
therefore are excluded from the scope of this Agreement. References to the
Company in this Section 11 shall include the Company, its subsidiaries and
affiliates.

 

9

 

 

12. Indebtedness. If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, and if permitted by applicable law, set off any
sum due to the Company from the Executive and collect any remaining balance from
the Executive unless the Executive has entered into a written agreement with the
Company.

 

13. Assignability. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that such successor or assign shall acquire all
or substantially all of the securities or assets and business of the Company.
The Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.

 

14. Severability.

 

(a) The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement. If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.

 

10

 

 

(b) If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provisions were not included.

 

15. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, or next business day delivery to the addresses detailed
below (or to such other address, as either of them, by notice to the other may
designate from time to time), or by e-mail delivery (in which event a copy shall
immediately be sent by FedEx or similar receipted delivery), as follows:

 

  To the Company: Scott Frohman    

Chief Executive Officer

    Vaporin, Inc.     4400 Biscayne Boulevard, Suite 850     Miami, Florida
33137     Email: scott@vaporin.com         With a copy to: Nason, Yeager, Gerson
White & Lioce, P.A.     Attn: Michael D. Harris, Esq.     1645 Palm Beach Lakes
Blvd., Suite 1200     West Palm Beach, Florida 33410     Email:
mharris@nasonyeager.com         To the Executive:     Steve Cantrell       847
SE 9TH TER     CAPE CORAL, FL 33990     Email: thecarpetman4u@embarqmail.com

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

 

17. Attorneys’ Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

 

11

 

 

18. Governing Law. This Agreement shall be governed or interpreted according to
the internal laws of the State of Florida without regard to choice of law
considerations and all claims relating to or arising out of this Agreement, or
the breach thereof, whether sounding in contract, tort, or otherwise, shall also
be governed by the laws of the State of Florida without regard to choice of law
considerations.

 

19. Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.

 

20. Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

21. Arbitration. Except for an action seeking an injunction, any controversy,
dispute or claim arising out of or relating to this Agreement, or its
interpretation, application, implementation, breach or enforcement which the
parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in Lee County, Florida (unless the parties agree in writing to a
different location), before three arbitrators in accordance with the rules of
the American Arbitration Association then in effect. In any such arbitration
proceeding the parties agree to provide all discovery deemed necessary by the
arbitrators. The decision and award made by the arbitrator shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof.

 

22. Section 409A Compliance.

 

(a) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), or an exemption thereunder.
This Agreement shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement to the contrary,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service (including a voluntary
separation from service for good reason that is considered an involuntary
separation for purposes of the separation pay exception under Treasury
Regulation 1.409A-1(n)(2)) or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by the Executive on account of non-compliance with
Section 409A.

 

12

 

 

(b) Notwithstanding any other provision of this Agreement, if at the time of the
Executive's termination of employment, the Executive is a "specified employee",
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute "nonqualified deferred compensation"
subject to Section 409A (e.g., payments and benefits that do not qualify as a
short-term deferral or as a separation pay exception) that are provided to the
Executive on account of the Executive’s separation from service shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Executive's termination date ("Specified Employee Payment Date"). The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule. If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive's estate in a lump sum upon the Executive's death.

 

(c) To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following:

 

(i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(ii) any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

(iii) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

(d) In the event the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time
of the Executive’s separation from service, then to the extent any payment or
benefit that the Executive becomes entitled to under this Agreement on account
of the Executive’s separation from service would be considered deferred
compensation subject to Section 409A as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (i) six months and
one day after the Executive’s separation from service, or (ii) the Executive’s
death (the “Six Month Delay Rule”).

 

(i) For purposes of this subparagraph, amounts payable under the Agreement
should not provide for a deferral of compensation subject to Section 409A to the
extent provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of the Treasury Regulations.

 

13

 

 

(ii) To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.

 

(iii) To the extent that the Six Month Delay Rule applies to the provision of
benefits (including, but not limited to, life insurance and medical insurance),
such benefit coverage shall nonetheless be provided to the Executive during the
first six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service. For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.

 

(e) The parties intend that this Agreement will be administered in accordance
with Section 409A. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A. The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

 

(f) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such Section.

 

[Signature Page To Follow]

 

14

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.

 

  Vaporin, Inc.       By: /s/ Scott Frohman     Scott Frohman,     Chief
Executive Officer         Executive         By: /s/ Steve Cantrell     Steve
Cantrell

 

 

 

 

 

